United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      December 8, 2006

                                                                Charles R. Fulbruge III
                               No. 05-20469                             Clerk
                             Summary Calendar




GUSTAVO LARA GARCIA,

                                         Plaintiff-Appellant,

versus

WARDEN SMITH; SERGEANT OLIVAREZ;
UNKNOWN, Assistant to Sergeant Olivarez;
UNKNOWN, Floor Boss; INMATE ANDRES SEGURA; MARK JONES,

                                         Defendants-Appellees.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                           No. 4:04-CV-152
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.


PER CURIAM:*

     Texas inmate Gustavo Garcia appeals the dismissal of his

42 U.S.C. § 1983 civil rights action against Warden Mark Jones,

prison guard Sgt. Daniel Olivarez, and others, in which he alleges

that the defendants failed to protect him from being attacked by

another inmate.     The district court dismissed the action pursuant


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim on which

relief could be granted.

     After de novo review of Garcia’s complaint, and accepting his

allegations as true, we conclude that the actions of Jones and Oli-

varez establish that they were not deliberately indifferent to Gar-

cia’s constitutional rights.     See Farmer v. Brennan, 511 U.S. 511

U.S. 825, 834-35, 844 (1994).    Garcia does not challenge the dis-

missal of the other defendants, so any such claims are abandoned.

See Brinkman v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Garcia also argues that the district court erred by denying

his motions for a default judgment, discovery, and appointment of

counsel.    No relief is warranted on these grounds.      See Lewis v.

Lynn, 236 F.3d 766, 767 (5th Cir. 2001); Ulmer v. Chancellor, 691

F.2d 209, 212 (5th Cir. 1982).    The judgment is AFFIRMED.

     The dismissal of Garcia’s action pursuant to § 1915(e)(2)(B)

counts as his second strike for purposes of the three strikes pro-

vision, § 1915(g), because a previous action brought by him was

dismissed   under   §   1915(e)(2)(B).    See    Garcia   v.   Espinosa,

No. 7:01-CV-285 (S.D. Tex. Sept. 21, 2004); Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).    Garcia is WARNED that if he

accumulates three strikes, he will be barred from proceeding in

forma pauperis in any future civil action or appeal filed while he

is incarcerated or detained in any facility, unless he is under im-

minent danger of serious physical injury.       See § 1915(g).

                                   2